Case 2:20-cv-00508-BRM-JAD Document 1-1 Filed 01/15/20 Page 1 of 6 PagelD: 41

Dre Re mi tetoi cy

 

Board of Trustees

Actions Index

Agenda

/

I Bylaws

Code

 

of Eth

Former Truste

Honorary Degrees

Minutes

Professors Emeriti

 

Resp bilitie
Student Trustee
Tuition and
Contact Information

and Schedule

aring Sumr

Preamble

The purpose of the Board of Trustees of Montclair State University is to hold the University in trust for
the public, representing the public interest in governance, policies, and development of the University

within the spirit and intent of the laws and regulations governing the Board and the University

The Board of Trustees is established pursuant to Title 18A of the New Jersey Statutes Annotated

which states, in part, that “the Legislature finds and declares that ... the elimination of

  

 

 

   

fe to unleash the creativity and

 

unnecessary State oversight and its accompanying bureaucracy
innovation of these institutions; and ... the institutions of higher education in the State shall be

sibility for all students

  

responsible for achieving the Statewide goals of affordal

 

lity and acce
institutional excellence, and effectiveness in addressing the societal and economic needs of the State

and in order to provide institutions with the ability to fulfill their mission and Statewide goals, greater

 

decision making and accountability must be placed at the institutional I

Article | - Authority and Responsibility of the Board

The Board of Trustees shall have and exercise all the powers and duties granted to it by law and shall

have the control and management of the affairs of the body corporate and shall exercise all such

 

pow and do all such lawful acts and things necessary or expedient in the control and management

 

of the affairs of the b

 

y corporate. Individual Board members shall not be liable for damages resulting

 

2ction with the duties of their office. The Board may

   

from the exe

 

e of judgment or discretion in cor

 

ations for the conduct of e body

 

adopt such rules and r 1eetings and the management of th

 

and duties provi

     

porate as it may deem proper. In addition to the other powers ided by law, the Board

   

shall have and exercise the powers, rights, and privileges that are incident to the p government

  
 

 

conduct, and management of the University as well as the control of its properties and funds

Article II — The President of the University

The Board of Trustees shall appoint and fix the compensation of the President of the University, who

o member of the

 

's chief edviser, and ex of

 
 

shall be the University’s executive officer and the
Board without vote. The President shall serve at the pleasure of the Board. The executive leadership

responsibility and management of the University, including the euthority to sign documents on behalf of

 

the Board, is delegated to and vested in the President of the University pursuant to the policies of the

   
 

Board, state regulation, and statute. The President shall have general responsibility for the leadership

    

and mar ent of the University in achieving its mission, objectives, and purpose-including

 

     

s of the Board, the laws of the state, and

   

ordance with the policie

 

instruction, re ’ and service-in

the resources of the institution

Article Ill - Membership

The Board of Trustees of Montclair State University shall consist of between 10 and 18 citizens of the

state, as follows

 

 

a. 7 to 15 appointed by the Governor, \

be 6 years. Each member shall serve until a

  

be filled in the same manner as the o

Compl. Ex. 1, Page 1 of 6
Case 2:20-cv-00508-BRM-JAD Document 1-1 Filed 01/15/20 Page 2 of 6 PagelD: 42

b. 2 undergraduate students elected by the student body at large in accordance with the policy of the
Board. One student shall serve as a voting member for one year and the other as a nonvoting member
the first year and a voting member the second year. Only the voting student will be counted for the
purpose of determining a quorum. Neither student shall attend Closed Session meetings during
discussion of the following topics as described in NJSA 18A:64N-8(c): (1) employment, appointment,
termination of employment, evaluation of performance, promotion, and discipline of current or
prospective employees; (2) purchase, lease acquisition or sale of real property with public funds, setting
of banking rates, investment of public funds; (3) pending or anticipated litigation or matters falling
within attorney-client privilege.

¢. 1 ex officio member, the President of the University, who shall serve without vote and shall not be
counted for the purpose of determining a quorum.

All members of the Board shall serve without compensation but shall be entitled to reimbursement for
all reasonable and necessary expenses.

Article IV —- Meetings and Officers

Section 1. Organizational Meeting

The Board of Trustees shall hold a regular annual organizational meeting during July at which it shall
elect officers as necessary from among its voting members and the Chair shall appoint the members
and designate the chairs of the standing committees. Such officers shall include a Chair, Vice Chair and
Secretary who shall begin two-year terms upon election and shall serve until their successors are
elected or until they are removed with or without cause from office by a vote of the Board. No two
offices may be held by the same person and no officer shall serve more than two consecutive two-year
terms in a given office. Vacancies in any office shall be filled in the same manner as the original election
for the unexpired term only. The Board may elect such other officers as it may from time to time require.

Section 2. Meetings

The Board may meet at such times and places as it may designate or as called by the Chair. All
meetings of the Board shall be held in compliance with the Open Public Meetings Act. The Chair shall
call a meeting of the Board whenever requested or agreed to by a majority of voting members to do so.
An agenda for each meeting, prepared by the President of the University and, when possible, in
consultation with the Chair of the Board, shall be given to each trustee at least 48 hours in advance of
the meeting, unless a meeting is called in accordance with NJSA 10:4-9(b). Such notice may be given by
mail, telephone, e-mail, or telegram, or in person, Unless otherwise directed by a vote of the Board, all its
meetings shall be conducted in accordance with the parliamentary procedure prescribed in the latest
edition of Robert's Rules of Order.

Section 3. Quorum

A majority of voting members currently serving on the Board shall constitute a quorum. Thus, seats that
have been vacated by death or resignation shall not be counted for the purpose of determining a
quorum. All questions coming before the Board shall be decided by a majority vote of those present and
eligible to vote, except the removal of an officer, the removal of the President of the University or
amendment of the bylaws, which shall require a majority of all currently serving voting Board members.
Each trustee shall be entitled to one vote.

A record vote of the Board may be taken at the request of any voting member of the Board made prior
to the announcement of a vote otherwise taken.

Section 4. Chair

The Chair, when present, shall preside at all meetings of the Board and Executive Committee. He/she
shall have general supervision of the affairs of the Board, subject to the approval of the Board. He/she
shall report to the Board from time to time all matters coming to his/her notice relating to the interests
of the body corporate.

Section 5. Vice Chair

The Vice Chair shall have and exercise all the powers and duties of the Chair in the case of his/her

Compl. Ex. 1, Page 2 of 6
Case 2:20-cv-00508-BRM-JAD Document 1-1 Filed 01/15/20 Page 3 of 6 PagelD: 43

absence or inability to act, and shall perform such other duties as may be prescribed from time to time
by the Board

Section 6. Secretary
The Secretary shall perform such duties as may be prescribed from time to time by the Board.
Section 7. Other Presiding Officers

In the absence of the Chair and Vice Chair, the Secretary shall serve as Chair pro tem who shall possess
the powers and perform the duties of the Chair for that meeting only. In the absence of all officers, the
Board may appoint a Chair pro tem.

Article V - Committees

Section 1. Committee of the Whole
The Board of Trustees may act as a Committee of the Whole.
Section 2. Executive Committee

There shall be an Executive Committee composed of the Chair of the Board (who shall chair the
Committee), Vice Chair of the Board, Secretary of the Board, immediate past Chair of the Board, and the
chairs of each Board committee. All members of the Executive Committee shall be voting members
unless this would constitute a quorum of the Board. If the trustees listed above constitute a quorum of
the Board, one or more committee chairs, as determined by the Chair of the Board, who are not
concurrently officers of the full Board shall serve on the Committee without vote. To the extent
permitted by law, the Executive Committee shall have the authority in the intervals between meetings of
the Board to take action on behalf of the full Board. A majority of voting members of the Executive
Committee shall constitute a quorum thereof. At the next regular meeting of the Board, the Executive
Committee shall report its actions to the full Board.

Section 3. Standing Committees

The Board shall create standing committees composed of Board members, which shall report directly
to the Board to aid it in carrying on the business of the body corporate. To the extent permitted by law,
the existence, duties, and functions of standing committees may be abolished, altered or added to, and
new standing committees may be created by the Board from time to time as it may deem necessary.
The regular standing committees are:

1. Audit, Finance and Investment Committee
2. Academic Affairs and Facilities Committee

3, Personnel, Compensation, Nominations and Governance Committee

The Chair of the Audit, Finance and Investment Committee shall have accounting or related financial
management expertise, and the Board shall make efforts to ensure that a majority of the members of
the Committee have such expertise. The Audit, Finance, and Investment Committee shall prepare an
annual report for submission to the Board.

The Chair of the Board, immediately after his/her election and at the annual organizational meeting,
shall appoint and designate the chair and the members of the standing committees. The Chair of the
Board and the President of the University shall be ex officio nonvoting members of each standing
committee. Every committee shall keep minutes of its meetings.

Section 6. Ad Hoc Committees

The Board may create ad hoc committees, the members of which shall serve at the pleasure of the
Board and without compensation. After consultation with the President of the University and upon the
advice and consent of the Board, the Chair of the Board may appoint the members and designate the
chair of such ad hoc committees. Members of ad hoc committees may include both trustees and non-
trustees, as needed. The Chair of the Board and the President of the University shall be ex officio
nonvoting members of each ad hoc committee.

Compl. Ex. 1, Page 3 of 6
Case 2:20-cv-00508-BRM-JAD Document 1-1 Filed 01/15/20 Page 4 of 6 PagelD: 44

Montclair State University

© 1 Normal Ave.
Montclair, NJ 07043

Q 973-655-4000

(1 Campus Map

Y¥HGea

Article VI - Amendments

These bylaws may be abolished or amended in any manner consistent with the laws of the State of
New Jersey by a vote of the Board of Trustees, provided that a copy of the proposed amendment(s) has
been furnished to each member of the Board at least 10 days before the meeting at which the vote
upon the amendment is to be taken. As indicated in Article IV, Section 3, amendment of the bylaws shall
require a decision by a majority of all currently serving voting Board members.

Adopted: January 13, 1977

Amended: January 12, 1984

Amended: September 10, 1987

Amended: April 27, 1994 (change of College to University)

Amended: October 16, 1994 (following dissolution of the Board of Higher Education)
Amended: July 11, 1996 (addition of Appeals Committee)

Amended: June 10, 1999 (addition of term limit for officers, change in membership of Executive
Committee, updating of preamble, editorial clarification)

Amended: February 8, 2001 (annual organizational meeting, increase in term of officers, clarification
regarding removal of officers, composition of Nominating Committee)

Amended: December 11, 2003 (authority of Executive Committee to act on behalf of Board, addition of
Audit and Finance Committee, designation of Chair and President as voting members of the Ad Hoc
Investment Committee)

Amended: December 4, 2008 {indemnification of Trustees)

Amended: September 17, 2010 (standing committees to include the Audit, Finance and Investment
Committee, the Academic Affairs and Facilities Committee, and the Personnel, Compensation,
Nominations and Governance Committee)

Amended: June 12, 2019 (compliance with revised enabling statute)

 

 

BOARD OF TRUSTEES MONTCLAIR STATE POLICIES

Actions index About Montclair Copyright and Disclaimer
Agenda and Schedule Academics Title IX Information

Bylawo Admissions Emergency/Plans

Code of Ethics Arts & Culture Notice of Now Discrimination
Committee Charters Alletics Annual Security Report
Carmmittees Campus Life Middle States Accreditation
Faculty Representative Giving Website Privacy Notice

Former Trustees

Honorary Degrees:

Minutes

Professors Emeriti
Responsibilmes

Student Trustors

Tuition and Fees Heoring Summary

Contact information

Compl. Ex. 1, Page 4 of 6
 

 

j Responsibilities

tudent Trustees

 

TT Me Ge

Summary

Case 2:20-cv-00508-BRM-JAD Document 1-1 Filed 01/15/20 Page 5 of 6 PagelD: 45

‘ea

 

MONTCLAIR STATE UNIVERSITY

1. TITLE

Summary of Board's Responsibilities

(Note: This policy replaces the 1985 “Statement on the Ethical Responsibilities of Members of the Board

 

ll. OBJECTIVE

To summarize the responsibilities expected of members of the Montclair State University Board of

rustees

Ill. AUTHORITY

IV. STATEMENT

The Board of Trustees is expected to carry out its legal and fiduciary responsibilities to the state, the

 

people, and the institution. These include the following

A. Contribute to the review and approval of the University’s mission and adopt a mission statement

B. Participate actively in the affairs of the Board and its committees through regular attendance at

     

meeting d thoughtful interaction on all issues, having read the materials in advance and raised any

serious questions with the President prior to the meeting

  

C. Serve the best interests of the University as a whole, fairly and in an impartial manner. Abstain from

  

voting on issues that might lead to a conflict of interest or the appearance of a conflict of interest

D. Maintain the confidential nature of all executive sessions

pokesperson for the Board only when authorized to do so

fi
>
a
o
a
o
a
0
5

F. Participate in the development, review and approval of the University’s 19-Fange plans, policies, and

 

educational programs, while not seeking administrative involvement in its Operation or management

emonstrate sensitivity to the University's constituencies (faculty, students and administrators)

 

discuss with the President the pros and cons of their views and suggestions.

Compl. Ex. 1, Page 5 of 6
Case 2:20-cv-00508-BRM-JAD Document 1-1 Filed 01/15/20 Page 6 of 6 PagelD: 46

Montclair State University

© 1 Normal Ave.
Montclair, NJ 07043

Q 973-655-4000
(1 Campus Map

YAHCe

H, Interpret the campus to the community and support both the University and its policies.

|, Interpret the needs of society to the campus by bringing in new developments and perspectives from
the world outside the University.

J. Ensure that the institution has policies for the personal and professional well-being of faculty,
students and staff, and that the policies are followed

K. Support the academic freedom of faculty and students — including full freedom in research,
publication, teaching and learning — without institutional censorship or discipline

L. Ensure that a strong financial management plan is in effect

M. Oversee and monitor the University’s programs and services in order to promote the best interests of
the institution and the public good.

N. Preserve the autonomy of the University; protect its integrity and independence from all inappropriate
intrusions and pressures by agencies or persons external to it,

O. Take the lead in fundraising efforts, whether from the state or private sources.
P. Appoint, support and assess the performance of the President
Q. Assess the Board's own performance and each trustee's satisfaction with its functioning.

The Montclair State University Board of Trustees reaffirms its commitment to serving the campus
community and the state in this oversight capacity.

V. RESPONSIBILITY FOR IMPLEMENTATION

Members of the Board of Trustees

VI. EFFECTIVE DATE

February 14, 1997

Approved by: Board of Trustees
Date approved: February 13, 1997

BOARD OF TRUSTEES MONTCLAIR STATE POLICIES

Actions index About Montclair Copyright and Disclaimer
Agends and Schedule Academics Tithe IX Information

Bylaws Admissions Emergency/ Plans

Code of Ethics Arts & Culture Notice of Non-Dis crimination
Committee Charters Athletics Annual Security Report
Corvwnittees Campus Life Middle States Accreditation
Faculty Representative Gving Website Privacy Natice

Former Trustees

Honorary Degrees

Minutes

Professors Emeriti
Responsibilities

Student Trustees

Tuition and Fees Hearing Summary

Contact Information

Compl. Ex. 1, Page 6 of 6
